Citation Nr: 0329420	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  94-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic gynecological 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1979 to September 1984.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1993 rating decision by the Denver, Colorado, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2001, the Board reopened the veteran's claim and remanded the 
case to the RO for additional development.

In December 2000, the veteran testified at a video conference 
hearing before a member of the Board.  A transcript of that 
hearing is of record.  In July 2003, the veteran was informed 
that the Board Member was not available to participate in the 
final review of her appeal.  She was provided an opportunity 
to request an additional hearing, but did not respond.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran was notified of the VCAA and how it applies 
to her present appeal by correspondence dated in January 
2002, but that she was informed that she should respond with 
any new evidence in support of her claim within 60 days.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The VCAA requires that in claims for disability compensation 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  In this case, a 
pre-existing gynecological disorder was noted on the 
veteran's service enlistment examination; however, the Board 
finds an additional medical opinion is required for an 
adequate determination on the question of whether the 
preexisting gynecological disorder was aggravated in service. 

In a March 2001 remand, the Board instructed the RO to obtain 
an opinion as to whether the complaints and clinical findings 
documented in the veteran's service medical records 
represented an increase in the severity of a pre-existing 
underlying pelvic inflammatory disease or a flare-up of 
symptoms of a pre-existing disease.  If it was concluded that 
there was an increase in the severity of an underlying pelvic 
inflammatory disease during service, an opinion was to be 
provided as to whether the increase in the disability was due 
to the natural progress of the condition. 

In a February 2003 opinion Dr. I.R., board certified in 
obstetrics and gynecology, found there was no evidence of an 
acute infection during active service and no evidence of 
hospitalization for salpingitis or positive findings of 
gonorrhea or Chlamydia cultures.  The physician concluded 
that the most likely cause of the veteran's complaints 
preceded her active service and probably occurred as a result 
of her initial case of salpingitis.  This opinion was not 
totally responsive to the March 2001 remand instructions, and 
is not an adequate basis for the determination that must be 
made.  

The records show the veteran was apparently asymptomatic upon 
enlistment and that she experienced gynecological symptoms 
prior to her service discharge in September 1984.  Applicable 
VA law requires that if a pre-existing disorder undergoes an 
increase in severity during service, without regard to 
etiology, an opinion must be provided as to whether the 
increase in the disability was "clearly and unmistakably" 
due to the natural progress of the condition.  Therefore, 
addition development is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Private medical records in this case show that in November 
1974 the veteran sought treatment for infertility due to 
chronic salpingitis.  At that time she reported having had 
two prior episodes of inflammatory disease that were treated 
with penicillin, the last having occurred two years 
previously.  A salpingogram showed bilateral occlusion of the 
Fallopian tubes, and by laparoscopy the tubes were resected 
in December 1974.  During the procedure the treating 
physician also found that the veteran had bilateral 
polycystic ovaries, for which wedge resections were 
performed.  The final diagnoses were chronic salpingitis with 
bilateral tubal occlusion and polycystic ovaries.

Service medical records show that when the veteran was 
examined on entering service in July 1978, she reported 
having undergone a bilateral tuboplasty.  An enlistment 
pelvic examination was normal.  A May 1982 cytology report 
noted she had undergone the tuboplasty in 1974, and that 
present test results were negative.  A pelvic examination and 
cytology in March 1983 were also normal.  A report dated in 
April 1984 shows she complained of mid-cycle bleeding.  A 
pelvic examination in May 1984 showed a white discharge in 
the vagina, and cytology revealed mild dysplasia with 
Trichomonas.  The veteran underwent a colposcopy in July 
1984, which revealed no abnormalities.  Cytology at that time 
apparently revealed the presence of cervical intraepithelial 
neoplasia, and an additional colposcopy in August 1984 showed 
mosaicism on the cervix.  Additional diagnostic testing 
showed focal squamous metaplasia, but there was no evidence 
of dysplasia.  A biopsy was negative for pathology.  

During an August 1984 examination the veteran complained of 
metrorrhagia for the previous several months, which the 
treating physician attributed to the hypoestrogenic state of 
the endometrium.  The physician prescribed birth control 
pills for regulating menstrual cycles.  The veteran also 
underwent a herniorrhaphy in August 1984 due to a right 
inguinal hernia.  During her August 1984 separation 
examination she reported having undergone a tuboplasty in 
1974 due to scarring in the Fallopian tubes, at which time an 
ovarian cyst was found and removed.  The physician found that 
the pre-service surgery had no complications and no sequelae.  
The physician noted that the veteran had undergone two 
Papanicolaou (PAP) tests and one biopsy since early in 1984, 
and that she was being seen in the Dysplasia Clinic.  A 
pelvic examination was not performed, and the veteran was 
referred to the VA hospital for follow-up on the dysplasia.  

Private medical records dated in October 1986 show the 
veteran reported a 2 to 3 month history of pelvic pain.  A 
laparoscopy at that time showed extensive pelvic adhesions 
due to chronic pelvic inflammatory disease and a large left 
hydrosalpinx.  She underwent a total abdominal hysterectomy 
and bilateral salpingo-oophorectomy in December 1986.  The 
final post-operative diagnosis was chronic pelvic pain 
secondary to adhesive disease.

VA law provides that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  VA's General Counsel in a recent opinion 
held that the provisions of 38 C.F.R. § 3.304(b) were invalid 
insofar as it stated that the presumption of sound condition 
could be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service without 
requiring clear and unmistakable evidence to rebut the 
presumption as to any aggravation during service.  VAOPGCPREC 
3-2003; see also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment she received for a 
chronic gynecological disorder since 
April 2002.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.  

3.  The veteran's claims file should be 
returned to the February 2003 examiner 
for clarification of the provided 
opinion.  The examiner should 
specifically opine regarding (a) Whether 
the complaints and clinical findings 
documented in the veteran's service 
medical records reflected an increase in 
the severity of a pre-existing underlying 
gynecological disorder, (b) Whether the 
complaints and clinical findings 
documented in the service medical records 
represented a flare-up of symptoms of a 
pre-existing disease (which subsequently 
resolved without a permanent increase in 
disability), (c) If it is concluded that 
there was an increase in the severity of 
an underlying gynecological disorder 
during service, whether the increase in 
the disability was "clearly and 
unmistakably" due to the natural 
progress of the condition (and, if so, 
the examiner should explain the course of 
"natural progress" of the disability at 
issue. 

If the February 2003 VA examiner is 
unavailable, the veteran should be 
scheduled for an examination by a board 
certified gynecologist for the above-
requested opinions.  The examiner should 
conduct any additional tests or studies 
deemed necessary.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner must explain the 
rationale for all opinions given and 
should reconcile the opinions with the 
other medical evidence of record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

